Citation Nr: 1527750	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA paperless claims processing system contains an April 2012 Veteran Claims Assistance Act notice letter, and a problem list from the Kansas City VA Medical Center (VAMC); other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2012 claim, the Veteran stated that his tinnitus began in 1984.  Upon VA examination in February 2013, the VA examiner stated that the Veteran denied the presence of tinnitus during his active duty service, and that he reported his tinnitus symptoms began approximately five years earlier.  In his March 2013 notice of disagreement, the Veteran contended that upon VA examination he had stated his tinnitus had gotten much worse five to ten years ago.  On remand, the AOJ should ask the Veteran to clarify the history and progression of his tinnitus symptoms, including when they first began.  

In his February 2012 claim, the Veteran specifically requested that VA obtain his medical records from the Kansas City VAMC.  The only document from the Kansas City VAMC currently of record is a problem list, which does not include a diagnosis of hearing loss or tinnitus, and states "No treatment for audio."  However, as the Veteran has specifically indicated his treatment records will support his claims, and such treatment records may include the Veteran's subjective complaints regarding his hearing loss and/or tinnitus, on remand the AOJ should obtain the Veteran's outstanding VA treatment records.

Upon VA examination in February 2013, the Veteran reported that after his active duty service, he underwent annual audiometric screenings for his civilian job as an air cargo specialist.  On remand, the AOJ should make appropriate efforts to obtain all relevant private treatment and testing records, to include from the Veteran's employer(s).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify the history and progression of his tinnitus symptoms, including when they first began.  Efforts to obtain this information, and all responses from the Veteran, should be clearly documented in the evidentiary record.

2. The AOJ should ask the Veteran to identify all private testing and treatment related to his bilateral hearing loss and/or tinnitus.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include reports from the annual audiometric screenings by the Veteran's civilian employer(s).  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain the Veteran's VA treatment records, to include from the Kansas City VAMC.  All obtained records should be associated with the evidentiary record.

4. The AOJ should undertake any other development it determines is warranted.

5. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

